Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The reason for the allowance of claim 1 is that the prior fails to disclose or suggest a working machine including a boom, a selective catalytic reduction catalyst provided in the machine body and connected to the engine; a fuel tank provided in the machine body to supply fuel to the engine; a urea aqueous solution tank to store a urea aqueous solution, the urea aqueous solution tank being connected to the selective catalytic reduction catalyst and provided in the machine body between the engine and the front of the machine body in the front-rear direction; and a traveling device support body supporting the right traveling device and the left traveling device, wherein the machine body does not rotate with respect to the traveling device support 42Attorney Docket No.: KBT-P0003-2 body.
The reason for the allowance of claim 2 is that the prior fails to disclose or suggest a working machine including a boom and an additional boom, a selective catalytic reduction catalyst provided in the machine body and connected to the engine; a fuel tank provided in the machine body to supply fuel to the engine; and 43Attorney Docket No.: KBT-P0003-2 a urea aqueous solution tank to store a urea aqueous solution, the urea aqueous solution tank being connected to the selective catalytic reduction catalyst and provided in the machine body between the engine and the front of the machine body in the front-rear direction and between the boom and the additional boom in the right-left direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



December 21, 2021